DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered. Claims 1-21 are currently pending in the application. An action follows below:
Response to Arguments
The objection of claim 18 in the previous Office action dated 11/18/2021 has been withdrawn in light of the amendment to claim 18.
Regarding to the rejection of claim 9 under 35 U.S.C. 112(a) in the previous Office action, Applicant’s arguments on page 9 of the amendment have been fully considered but they are not persuasive for the following reasons:
(i)	Claim 1 is not a generic claim to all disclosed species because claim 1 is not readable on at least the species of Fig. 3D which does not include at least the claimed feature, “the pressure sensing unit is disposed between an outer portion of the electronic panel and the housing unit,” the species of Fig. 8A which does not include at least the claimed features, “wherein the external pressure is applied to a first surface among the side surfaces, the pressure sensing unit is disposed adjacent a second surface opposite to the first surface, and senses the intensity of an external pressure applied to the first surface, and the pressure sensing unit is disposed between an outer portion of the electronic panel and the housing unit,” the species of Fig. 8B which does not include at least the claimed features, “wherein the external pressure is applied to a first surface among the side surfaces, the pressure sensing unit is disposed adjacent a second surface opposite to the first surface, and senses the intensity of an external pressure applied to the first surface, and the pressure sensing unit is disposed between an outer portion of the electronic panel and the housing unit,” the species of Fig. 8C which does not include at least the claimed features, “wherein the external pressure is applied to a first surface among the side surfaces, the pressure sensing unit is disposed adjacent a second surface opposite to the first surface, and senses the intensity of an external pressure applied to the first surface, and the pressure sensing unit is disposed between an outer portion of the electronic panel and the housing unit,” and species of Figs. 9A-14B which do not include at least the claimed features, “wherein the external pressure is applied to a first surface among the side surfaces, the pressure sensing unit is disposed adjacent a second surface opposite to the first surface, and senses the intensity of an external pressure applied to the first surface, and the pressure sensing unit is disposed between an outer portion of the electronic panel and the housing unit.” It is suggested the Applicant to map all features of claim 1 to any of the aforementioned species in order to assert claim 1 to be generic to all disclosed species.
(ii)	Applicant further provides on page 9 of the amendment an argument: “… When claim 1 recites "the pressure sensing unit is disposed between the electronic panel and the housing unit," it includes any part of the housing unit (side or bottom) and any part of the electronic panel (base substrate or sensing conductive pattern or active area or peripheral area or encapsulation layer). As such, Applicant respectfully submits that the dependent claims 9-16 are merely species of the generic claim 1.” The argument is not persuasive because Applicant does not explicitly point out any species includes all limitations of claim 9. Note that claim 9 must include all limitations of independent claim 1. Specifically, no species in the original disclosure includes the recited features of claim 9, “wherein the external pressure is applied to a first surface among the side surfaces, the pressure sensing unit is disposed adjacent a second surface opposite to the first surface, and senses the intensity of an external pressure applied to the first surface, and the pressure sensing unit is disposed between an outer portion of the electronic panel and the housing unit” recited in independent claim 1 and “the pressure sensing unit is disposed between the base substrate and the window” in claim 9.
Regarding to the rejection of claim 18 under 35 U.S.C. 112(a) in the previous Office action, Applicant provides on page 9 of the amendment an argument: “With respect to claim 18, the Examiner cites to FIGS 3A-3C to allege "the original disclosure does not explicitly disclose 'two, three, four, or more pressure sensors disposed between a display panel and a wall of a housing of the electronic apparatus'." Applicant respectfully submits that FIG. 4D discloses at least four sensors capable of detecting front and sidewall pressures and FIGS. 13A-13C disclose left-right side detection (FIG. 13A, SS1/SS2), top-bottom side detection (FIG. 13B, SS3/SS4), and front-back side detection (FIG. 13C, FS/BS), wherein each of the surfaces can detect pressure directly or at an opposite surface (see, e.g., paragraph [0177]), as recited in claim 19.” The argument is not persuasive for the following reasons:
(i)	While Fig. 4D shows four sensors [310-340], only the sensor [310] is disposed between a display panel [200] and a first side portion [W1] construed as a first inner wall of the housing [400], only the sensor [320] is disposed between the display panel [200] and a second side portion [W2] construed as a second inner wall of the housing [400], only the sensor [330] is disposed between the display panel [200] and an inner rear surface [BS] of the housing [400], and only the sensor [340] is disposed between the display panel [200] and an inner front surface [FS] of the housing [400]. The original disclosure does not explicitly define the inner front surface and the inner rear surface to be inner walls of the housing. In other words, the original disclosure explicitly discloses only one sensor disposed between the display panel and a corresponding wall of the housing, but does not explicitly disclose four sensors [310-340] disposed between the display panel and the same inner wall of the housing.
(ii)	The above disclosure indicated by the Applicant explicitly discusses each external pressure sensed from the corresponding pressure sensor. Moreover, a person of ordinary skill in the relevant art would recognize that the external pressure made by the user’s thumb may not be same as the external pressure made by the user’s one of other fingers. Accordingly, the original disclosure does not explicitly disclose in detail how the same single pressure is sensed from two or more pressure sensors. For example, the original disclosure corresponding to Fig. 14A does not discuss in detail how to obtain a pressure, which is made by the user’s thumb and sensed by one sensor, being the same pressure, which is made by the user’s index finger and the middle finger and sensed by another sensor.
Regarding to the rejection of claims 20-21 under 35 U.S.C. 112(a) in the previous Office action, see the new rejections made below.
Regarding to the rejections under 35 U.S.C. 103 in the previous Office action, Applicant amends claims 1 and 18 and provides on page 11 of the amendment arguments which have been fully considered but they are not persuasive. Kim, at least Figs. 4-6; ¶¶ 106-107, 113, discloses a housing unit [420] including the upper-side, left-side, right-side, top side, bottom-side surfaces to house and protect all elements of the electronic device including at least the window [510/521], the electronic panel [410/530], the touch screen panel [620/520], and the pressure sensing unit  housing and adjacent the left inner wall of the left-side surface of the housing. Kim, at least Figs. 4A, 6B; ¶¶ 106-109, 117:7-9, further discloses the left pressure sensing unit disposed in the left sensing area 430a and inside the left-side surface of the housing and the electronic display panel [410a/530a] not included in the left sensing area, thereby rendering the left pressure sensing unit disposed between a left-side portion, as an outer portion, of the electronic display panel and the housing unit. Further, Kim, Fig. 5B; ¶¶ 129-132, discloses the left pressure sensing unit [514b] disposed between an outer left-side surface, as an outer portion, of the housing [510b] formed by the bracket [511b/517b] and an outer portion of the electronic display panel [530] (see the above discussion; or Figs. 4A, 5B; ¶ 117:7-9,) thereby rendering the left pressure sensing unit disposed between the outer portion, of the electronic display panel and the outer and inner walls of the outer left-side surface of the housing unit.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features, “an outer portion of the electronic panel” in at least claims 1 and 18 and “an inner wall of a housing” in at least claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities: “the wall” in last line should be changed to -- the inner wall -- in order to render the antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 9, this claim, when read together with independent claim 1, recites limitations, (i) “wherein the external pressure is applied to a first surface among the side surfaces of the window, the pressure sensing unit is disposed adjacent a second surface of the window opposite to the first surface of the window, and senses the intensity of an external pressure applied to the first surface of the window, and the pressure sensing unit is disposed between an outer portion of the electronic panel and the housing unit” recited in independent claim 1 and (ii) “the pressure sensing unit is disposed between the base substrate and the window” in claim 9. The original disclosure discloses various embodiments of electronic apparatuses, some embodiments of electronic apparatuses (see at least Figs. 3A-4D) comprising the pressure sensing unit (320) separated from the electronic panel (200) in order to dispose the pressure sensing unit (320) between the electronic panel and the housing and some embodiments of electronic apparatuses (see at least Figs. 8A-8C; ¶ [0136] of the specification) comprising the pressure sensing unit (300) integrated into the electronic panel (200) in order to dispose the pressure sensing unit (300) between the base substrate (BSL) and the window. However, the original disclosure does not explicitly discuss in detail an electronic apparatus comprising a single pressure sensing unit required by the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 10-14, these claims are therefore rejected for at least the same reason set forth in claim 9 above.

In addition to claim 10, this claim, when read together with independent claim 1, recites limitations, (i) “wherein the external pressure is applied to a first surface among the side surfaces of the window, the pressure sensing unit is disposed adjacent a second surface of the window opposite to the first surface of the window, and senses the intensity of an external pressure applied to the first surface of the window, and the pressure sensing unit is disposed between an outer portion of the electronic panel and the housing unit” recited in independent claim 1 and (ii) “the pressure sensing unit is disposed on the encapsulation layer” in claim 10. The original disclosure discloses various embodiments of electronic apparatuses, some embodiments of electronic apparatuses (see at least Figs. 3A-4D) comprising the pressure sensing unit (320) separated from the electronic panel (200) in order to dispose the pressure sensing unit (320) between the electronic panel and the housing and some embodiments of electronic apparatuses (see at least Fig. 8A; ¶ [0136] of the specification) comprising the pressure sensing unit (300) integrated into the electronic panel (200) in order to dispose the pressure sensing unit (300) on the encapsulation layer (60). However, the original disclosure does not explicitly discuss in detail an electronic apparatus comprising a single pressure sensing unit required by the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

In addition to claim 11, this claim, when read together with independent claim 1, recites limitations, (i) “wherein the external pressure is applied to a first surface among the side surfaces of the window, the pressure sensing unit is disposed adjacent a second surface of the window opposite to the first surface of the window, and senses the intensity of an external pressure applied to the first surface of the window, and the pressure sensing unit is disposed between an outer portion of the electronic panel and the housing unit” recited in independent claim 1 and (ii) “the pressure sensing unit is disposed between the base substrate and the thin film transistor” in claim 11. The original disclosure discloses various embodiments of electronic apparatuses, some embodiments of electronic apparatuses (see at least Figs. 3A-4D) comprising the pressure sensing unit (320) separated from the electronic panel (200) in order to dispose the pressure sensing unit (320) between the electronic panel and the housing and some embodiments of electronic apparatuses (see at least Fig. 8B; ¶ [0136] of the specification) comprising the pressure sensing unit (300) integrated into the electronic panel (200) in order to dispose the pressure sensing unit (300) between the base substrate (BSL) and the thin film transistor (TR). However, the original disclosure does not explicitly discuss in detail an electronic apparatus comprising a single pressure sensing unit required by the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

In addition to claim 12, this claim, when read together with independent claim 1, recites limitations, (i) “wherein the external pressure is applied to a first surface among the side surfaces of the window, the pressure sensing unit is disposed adjacent a second surface of the window opposite to the first surface of the window, and senses the intensity of an external pressure applied to the first surface of the window, and the pressure sensing unit is disposed between an outer portion of the electronic panel and the housing unit” recited in independent claim 1 and (ii) “the pressure sensing unit is disposed on a same layer as the first sensing conductive pattern” in last two lines of claim 12. The original disclosure discloses various embodiments of electronic apparatuses, some embodiments of electronic apparatuses (see at least Figs. 3A-4D) comprising the pressure sensing unit (320) separated from the electronic panel (200) in order to dispose the pressure sensing unit (320) between the electronic panel and the housing and some embodiments of electronic apparatuses (see at least Fig. 8C; ¶ [0136] of the specification) comprising the pressure sensing unit (300) integrated into the electronic panel (200) in order to dispose the pressure sensing unit (300) on a same layer as the first sensing conductive pattern (MT1). However, the original disclosure does not explicitly discuss in detail an electronic single pressure sensing unit required by the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

In addition to claims 13-14, these claims are therefore additionally rejected for at least the same reason set forth in claim 12 above.

As per claim 15, this claim, when read together with independent claim 1, recites limitations, (i) “wherein the external pressure is applied to a first surface among the side surfaces of the window, the pressure sensing unit is disposed adjacent a second surface of the window opposite to the first surface of the window, and senses the intensity of an external pressure applied to the first surface of the window, and the pressure sensing unit is disposed between an outer portion of the electronic panel and the housing unit” recited in independent claim 1 and (ii) “the pressure sensing unit overlaps with the active area” in last two lines of claim 15. The original disclosure discloses various embodiments of electronic apparatuses, some embodiments of electronic apparatuses (see at least Figs. 3A-4D) comprising the pressure sensing unit (320) separated from the electronic panel (200) in order to dispose the pressure sensing unit (320) between the electronic panel and the housing and some embodiments of electronic apparatuses (see at least Fig. 8C; ¶ [0136] of the specification) comprising the pressure sensing unit (300) integrated into the electronic panel (200) in order to have the pressure sensing unit (300) overlapping with the active area. However, the original disclosure does not explicitly discuss in detail an electronic apparatus comprising a single pressure sensing unit required by the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claim 16, this claim, when read together with independent claim 1, recites limitations, (i) “wherein the external pressure is applied to a first surface among the side surfaces of the window, the pressure sensing unit is disposed adjacent a second surface of the window opposite to the first surface of the window, and senses the intensity of an external pressure applied to the first surface of the window, and the pressure sensing unit is disposed between an outer portion of the electronic panel and the housing unit” recited in independent claim 1 and (ii) “the pressure sensing unit overlaps with the peripheral area” in last two lines of claim 16. The original disclosure discloses various embodiments of electronic apparatuses, some embodiments of electronic apparatuses (see at least Figs. 3A-4D) comprising the pressure sensing unit (320) separated from the electronic panel (200) in order to dispose the pressure sensing unit (320) between the electronic panel and the housing and some embodiments of electronic apparatuses (see at least Fig. 8A; ¶ [0136] of the specification) comprising the pressure sensing unit (300) integrated into the electronic panel (200) in order to have the pressure sensing unit (300) overlapping with the peripheral area. However, the original disclosure does not explicitly discuss in detail an electronic apparatus comprising a single pressure sensing unit required by the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claim 18, this claim recites a method that can be construed as: "a method of driving an electronic apparatus comprising: disposing two or more pressure sensors between an outer portion of a display panel and an inner wall of a housing of the electronic apparatus that accommodates the display panel within the housing; applying a single external pressure to a front surface of the display panel of the electronic apparatus, a rear surface of the housing opposite to the front surface, and a first side surface, a second side surface, a third side surface, and a fourth side surface of the display panel connected to and bent from the front surface and disposed adjacent the inner wall of the housing; and sensing the external pressure from the two or more pressure sensors disposed adjacent the wall of the housing at a surface opposite to the front surface of the display panel of the electronic apparatus, the rear surface of the housing, the first side surface of the display panel, the second side surface of the display panel, the third side surface of the display panel, and the fourth side surface of the display panel." 
Although the original claim is a part of the original disclosure, however, this claim itself does not explicitly provide adequate information regarding to the above features of the construed method, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically Fig. 14A, discloses one scenario that one external pressure is another external pressure is applied to the front surface FS of the window or the front surface of the display panel via the front surface FS of the window by other fingers, and the original disclosure, specifically Fig. 14B, discloses another scenario that one external pressure is applied to the first side surface SS1 of the window or to the first side surface of the display panel via the first side surface SS1 of the window by thumb and another external pressure is applied to the second side surface SS2 of the window or to the second side surface of the display panel via the second side surface SS2 of the window by other fingers. However, the original disclosure does not explicitly discuss in detail how a single/same external pressure is applied to all of the front surface of the display panel of the electronic apparatus, the rear surface of the housing, the first side surface of the display panel, the second side surface of the display panel, the third side surface of the display panel, and the fourth side surface of the display panel, required by the above construed method, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Moreover, the original disclosure does not explicitly disclose in detail a surface opposite to the front surface of the display panel of the electronic apparatus, the rear surface of the housing, the first side surface of the display panel, the second side surface of the display panel, the third side surface of the display panel, and the fourth side surface of the display panel and "the two or more pressure sensors disposed at a surface opposite to the front surface of the display panel of the electronic apparatus, the rear surface of the housing, the first side surface of the display panel, the second side surface of the display panel, the third side surface of the display panel, and the fourth side surface of the display panel" required by the above construed method, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Furthermore, claim 18 recites a method that can be construed as: "a method of driving an electronic apparatus comprising: disposing a pressure sensor between an outer portion of a display panel and an inner wall of a housing of the electronic apparatus that accommodates the display panel within the housing; applying an external pressure to a front surface of the display panel of the electronic apparatus and/or a rear surface of the housing opposite to the front surface; and sensing the external pressure from the pressure sensor disposed adjacent the wall of the housing at a surface opposite to the front surface of the display panel and/or the rear surface at least one surface."
Although the original claim is a part of the original disclosure, however, this claim itself does not explicitly provide adequate information regarding to the above features of the construed method, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically any of Figs. 3A-3C, discloses a pressure sensor [320] disposed between an outer portion of a display panel [200] and an inner wall of a second side portion [W2] of a housing [400], an external pressure applied to the first side surface [SS1] of the window [100], and the external pressure sensed, from the pressure sensor [320] disposed adjacent the inner wall of the second side portion [W2] of the housing, at the second side surface [SS2] of the window [100] opposite to the first side surface [SS1] of the window. However, the original disclosure does not explicitly disclose in detail the features required by the above construed method, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claims 19-21, these claims are therefore rejected for at least the reason set forth in independent claim 18.  

In addition to claim 19, this claim further recites a limitation, “sensing the external pressure from the at least one surface” in last line, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically at least Fig. 3A and ¶ [0134] of the corresponding U.S. publication, explicitly discloses the external pressure sensed by or from the pressure sensing unit. Although the original claim is a part of the original disclosure, however, this claim itself does not explicitly provide adequate information regarding to the above feature of the above underlined limitation, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The whole disclosure does not explicitly discuss in detail “the at least one surface being capable of sensing the external pressure” of the above underlined limitation, so as to reasonably convey to one skilled in the 
Moreover, claim 19, when read together with claim 18, recites limitations, “sensing an intensity of the external pressure from the at least one pressure sensor disposed adjacent to the wall of the housing at a surface opposite to the at least one surface” in last two lines of claim 18 and “sensing the external pressure from the at least one surface” in claim 19. The original disclosure does not explicitly disclose the external pressure or an intensity of the external pressure sensed from both the at least one pressure sensor and the at least one surface, of the above underlined limitations, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

In addition to claim 20, this claim recites a limitation, “wherein at least one of the first, second, third, and fourth side surfaces of the display panel is activated when the external pressure is simultaneously applied to the front surface and the rear surface.” Although the disclosure, specifically the paragraph [0179] of the specification, provides as much information as recited in the claim, however, a person of ordinary skill in the relevant art would recognize that Fig. 14 A explicitly shows one external pressure, which is applied to the rear surface (BS) by the user’s a thumb, being different from another external pressure applied to the front surface (FS) by the user’s other fingers. However, the original disclosure does not explicitly discuss in detail the single/same external pressure simultaneously applied to two different places, the front surface and the rear surface as claimed, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Moreover, the disclosure, specifically Fig. 4D and the corresponding description, discloses an external pressure, which is applied to the front surface (FS), sensed by the pressure sensor [330] and/or the pressure sensor [340]. However, the original disclosure does not explicitly discuss in detail where is the pressure sensor, used for sensing the external pressure applied to the rear surface, located, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 


In addition to claim 21, this claim recites a limitation, “wherein at least one of the third and fourth side surfaces of the display panel is activated when the external pressure is simultaneously applied to the first side surface and the second side surface opposite to the first side surface.” Although the disclosure, specifically the paragraph [0180] of the specification, provides as much information as recited in the claim, however, a person of ordinary skill in the relevant art would recognize that Fig. 14 B explicitly shows one external pressure, which is applied to the first/left side surface (SS1) by the user’s a thumb and palm, being different from another external pressure applied to the second/right side surface (SS2) by the user’s other fingers. However, the original disclosure does not explicitly discuss in detail the single/same external pressure simultaneously applied to two different places, the first side surface and the second side surface as claimed, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Accordingly, this claim contains the above underlined limitation which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2017/0236877 A1) in view of Kim et al. (US 2017/0336970 A1; hereinafter Kim.)
As per claim 1, Jeong discloses an electronic apparatus (see at least Fig. 7) comprising: 
 	a window comprising a front surface and a plurality of side surfaces bent from the front surface (see at least Figs. 7-9, disclosing a window 400 comprising a front surface corresponding to the main area MA of the substrate 100 and a plurality of side surfaces corresponding to a plurality of areas [SA1-SA4] of the substrate and bent from the front surface;)  
an electronic panel configured to display an image through the front surface and comprising a surface corresponding to at least one of the side surfaces (see at least Figs. 7-9, disclosing an electronic panel comprising a display unit 200 and configured to display an image through the front surface and comprising a surface corresponding to at least one of the side surfaces;) and
a see at least Figs. 7-9; ¶ 77, disclosing a touch screen panel 300 integrally formed by a front touch sensing unit corresponding to the front surface and four side touch sensing units corresponding to the four side surfaces and configured to sense an external touch,) and
a housing unit accommodating the side surfaces of the window, the electronic panel and see at least ¶ 5, disclosing the electronic apparatus being a small product, e.g., a cellular phone or a large product, e.g., a television, which includes a housing unit used to house at least necessary circuits and components; further see at least Figs. 7-10, disclosing the housing including a whole or a lower part of the flexible substrate 100 accommodating the side surfaces of the window, the electronic panel and the touch screen panel,) 
wherein the external see at least Figs. 6-7; ¶ 77, disclosing the external touch applied to, e.g., a first outer surface [[construed as the claimed first surface]] among the side surfaces of the window 400 and corresponding to, e.g., the area SA1 and the touch sensing unit of the element 300 disposed on a first inner surface [[construed as the second surface]] corresponding to the area SA1 and opposite to the first external surface, and sensing an external touch applied to the first outer surface.)
Accordingly, Jeong discloses all limitations of this claim, but is silent to a pressure sensing unit and limitations associated with the pressuring unit and the housing unit accommodating the pressuring unit, as claimed.

However, in the same field of endeavor, Kim discloses a related electronic apparatus (see at least Figs. 4-6) comprising:
see at least Figs. 4-6; ¶ 118, disclosing a cover glass/window 510a/521c comprising a front surface and a plurality of side surfaces;)  
an electronic panel configured to display an image through the front surface (see at least Figs. 4-6, disclosing an electronic panel comprising a display panel 530a and configured to display an image through the front surface;)
a plurality of pressure sensing units comprising a front pressure sensing unit corresponding to the front surface and side pressure sensing units corresponding to the side surfaces and configured to sense an intensity of an external pressure (see at least Figs. 4-6; ¶ 108; ¶ 122; ¶ 147, disclosing a plurality of pressure sensing units comprising a front pressing sensing unit [630f/540/525] corresponding to the front surface and side pressure sensing units [630s/540/525] corresponding to the side surfaces and configured to sense the pressure value as an intensity of an external pressure;)
a touch screen panel comprising a front touch sensing unit corresponding to the front surface and side touch sensing units corresponding to the four side surfaces, configured to sense an external touch (see at least Figs. 4-6, disclosing a touch screen panel formed by a front touch sensing unit [620f/520] corresponding to the front surface and side touch sensing units [620s/520] corresponding to the side surfaces and configured to sense an external touch,) and overlapped with the pressure sensing units (see at least Figs. 4-6, disclosing the touch sensor panel [520/620] overlapped with the pressure sensing units [540/630] and formed by a main touch sensing unit corresponding to the main area and side touch sensor 620 and configured to sense an external touch) thereby allowing the user to perform various functions associated with the pressure values, such as a tap, a double tap, a touch swiping, and more (see at least ¶ 153,) in according with a particular application, such as a web browser application (see at least Fig. 8 or 9; ¶¶ 191-192,) a home application (see at least Fig. 10,) and e-book application (see at least Fig. 11,)
a housing unit accommodating the side surfaces of the window, the electronic panel, and the pressure sensing unit within the housing (see at least Figs. 4-6; ¶¶ 106-107, 113, disclosing a housing unit [420] including the upper-side, left-side, right-side, top side, bottom-side surfaces to house and protect all elements of the electronic device including at least the window [510/521], the electronic panel [410/530], the touch screen panel [620/520], and the pressure sensing unit [540/630] discussed above; Fig. 4A, ¶ 108, disclosing the touch sensor and [[left]] side pressure sensor positioned in the sensing area 430a inside the housing and adjacent the left inner wall of the left-side surface of the housing,) 
wherein the external pressure is applied to a first surface among the side surfaces and the pressure sensing unit is disposed adjacent a second surface opposite to the first surface (see at least Figs. 4A-4B, 6B; ¶ 108, disclosing the external pressure applied to, e.g., a first outer surface of the left side sensing area 430a [[construed as the claimed first surface]] among the side surfaces and the side pressure sensing unit 630s disposed adjacent a first inner surface of the left side sensing area 430a [[construed as the second surface]] opposite to the first outer surface,) and
the pressure sensing unit is disposed between an outer portion of the electronic panel and the housing unit (see the above discussion regarding to the housing unit housing and protecting all elements of the electronic device including the pressure sensing units; further see at least Figs. 4A, 6B; ¶¶ 106-109, 117:7-9, disclosing the left pressure sensing unit disposed in the left sensing area 430a and inside the left-side surface of the housing and the electronic display panel [410a/530a] not included in the left sensing area, thereby rendering the left pressure sensing unit disposed between a left-side portion, as an outer portion, of the electronic display panel and the housing unit; also see  Fig. 5B; ¶¶ 129-132, disclosing the left pressure sensing unit [514b] disposed between an outer left-side surface, as an outer portion, of the housing [510b] formed by the bracket [511b/517b] and an outer portion of the electronic display panel [530] (see the above discussion; or Figs. 4A, 5B; ¶ 117:7-9,) thereby rendering the left pressure sensing unit disposed between the outer portion, of the electronic display panel and the outer and inner walls of the outer left-side surface of the housing unit.)
Jeong, as discussed above, discloses the touch screen panel comprising a front touch sensing unit corresponding to the front surface and four side touch sensing units corresponding to the four side surfaces and configured to sense an external touch, and the housing unit, but is silent to a pressure sensing unit and limitations associated with the pressuring sensing unit and the housing unit accommodating the pressure sensing unit, as claimed. Kim, as discussed above, remedies for the deficiencies of Jeong by explicitly teaching the housing unit accommodating the pressure sensing units including the front and side pressure sensing units and overlapped with the touch sensor, thereby allowing the user to perform various functions associated with the pressure 

	As per claim 2, the above modified Jeong obviously renders the pressure sensing unit disposed between the window and the housing unit (see the discussion in the rejection of claim 1; further see Jeong Fig. 7 and Kim at least Figs. 4A, 4B, 5A, 6B, 7, obviously rendering the pressure sensing unit disposed between the window and the housing unit.)
	As per claim 3, Jeong discloses the pressure sensing unit disposed between the window and the electronic panel (see the discussion in the rejection of claim 1; further see Jeong Fig. 7 and Kim at least Figs. 4A, 4B, 5A, 6B, 7, obviously rendering the pressure sensing unit disposed between the window and the electronic panel.)
	As per claim 4, the above modified Jeong obviously renders additional pressure sensing units disposed between the housing unit and the window or between the housing unit and the electronic panel, wherein the additional pressure sensing units comprise a first pressure sensing unit disposed on the first surface, and third and fourth pressure sensing units in contact with at least one of the window and the electronic panel, the third and fourth pressure sensing units spaced apart from each other and disposed in the housing unit (see the discussion in the rejection of claim 1; further see Kim Figs. 7-9 and ¶ [0077] and Kim Figs. 5A, 6B, obviously rendering a first side pressure sensing unit [[in view of Kim]] overlapped with a corresponding first side touch sensing unit [[of Jeong]] and disposed on the first surface, and third and fourth pressure sensing units [[in view of Kim]] overlapped with the corresponding third and fourth side touch sensing units [[of Jeong]] and in contact with at least one of the window and the electronic panel, the third and fourth pressure sensing units spaced apart from each other and disposed in the housing unit.)
As per claim 5, the above modified Jeong obviously renders the pressure sensing unit comprising: a first pattern having a conductivity; and a second pattern having the conductivity and spaced apart from the first pattern (see Kim at least Fig. 5A; ¶¶ [0122]-[0124], disclosing the pressure sensor comprising: a first pattern [541a] having a conductivity; and a second pattern [542a] having the conductivity and spaced apart from the first pattern.)
As per claim 6, the above modified Jeong obviously renders the pressure sensing unit configured to sense a variation in capacitance between the first pattern and the second pattern (see Kim at least ¶ [0122], disclosing the pressure sensor unit configured to sense a variation in capacitance between the first pattern [541a] and the second pattern [542a].)
	As per claim 8, the above modified Jeong obviously renders a support member disposed between the electronic panel and the housing unit, wherein the pressure sensing unit is disposed between the support member and the electronic panel (see the discussion in the rejection of claim 1; further see Jeong at least Fig. 7, disclosing the substrate 100 comprising the lower part as the housing unit and an upper part as a support member disposed between the electronic panel and the housing unit, wherein the side pressure sensing unit [[in view of Kim]] is disposed between the support member of the element 100 and the window 400.)
	
	As per claim 9, the above modified Jeong obviously renders the electronic panel (see Jeong at least Fig. 4) comprising: 
a base substrate (see Jeong at least Fig. 4, disclosing a base substrate 211;) 
a thin film transistor disposed on the base substrate (see Jeong at least Fig. 4, disclosing a thin film transistor TFT disposed on the base substrate 211;)  
a light emitting device connected to the thin film transistor (see Jeong at least Fig. 4, disclosing a light emitting device 220 connected to the thin film transistor TFT;) and 
an encapsulation layer covering the light emitting device (see Jeong at least Fig. 4; ¶ [0067], disclosing an encapsulation layer covering the light emitting device 220,) and 
the pressure sensing unit is disposed between the base substrate and the window (see the discussion in the rejection of claim 1; further Jeong at least Figs. 4 and 7; Kim at least ¶ [0114], disclosing the pressure sensor disposed on the display panel; thereby rendering the pressure sensor disposed on the encapsulation layer, i.e., between the base substrate [211 of Jeong]] and the window [400 of Jeong].)

As per claim 10, the above modified Jeong obviously renders the pressure sensing unit disposed on the encapsulation layer (see the discussion in the rejection of claim 9; further see Jeong at least Figs. 4 and 7; ¶ [0067]; Kim at least ¶ [0114], disclosing the pressure sensor disposed on the display panel; thereby rendering the pressure sensor disposed on the encapsulation layer, i.e., between the base substrate [211 of Jeong]] and the window [400 of Jeong].)

As per claim 11, the above modified Jeong, as discussed in the rejection of claims 9 and 10, obviously renders the pressure sensing unit disposed on the encapsulation layer (see the above rejection of claim 10) and between the base substrate and the window (see the above rejection of claim 9), instead of “between the base substrate and the thin film transistor,” as claimed. Accordingly, the above modified Jeong obviously renders all the clamed limitations except for the particular location of the pressure sensing unit, as claimed.
However, the instant application explicitly disclose that the pressure sensing unit can be disposed at various locations (see Figs. 8A-8C and the current claims 9-11,) i.e., the location of the pressure sensing unit is a mere design choice. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well, with the positions of the pressure sensing unit as recited in the current claims 9 and 10 as taught by the Jeong reference and the position of the pressure sensing unit as recited in the current claim 11, its function of sensing an external pressure. Furthermore, a change in location is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950). Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to locate the Jeong pressure sensing unit between the base substrate and the thin film transistor, as desired as claimed, since a such modification would have involved a mere change in the location of a component, to obtain the same predictable result of sensing an external pressure from the pressure sensing unit.
	
see the discussion in the rejection of claim 1; further see Jeong at least Figs. 7-9; ¶ [0090], disclosing the electronic panel comprising an active area, corresponding to a part of the area [SA1/SA2/SA3/SA4], through which the image is configured to be displayed and a peripheral area corresponding to the remaining part of the area [SA1/SA2/SA3/SA4] and defined adjacent to the active area, and the pressure sensing unit [[in view of Kim] overlaps with the active area.)
As per claim 16, the above modified Jeong obviously renders the electronic panel comprising an active area through which the image is configured to be displayed and a peripheral area defined adjacent to the active area, and the pressure sensing unit overlapping with the peripheral area (see Jeong at least Figs. 7-9; ¶ [0090], disclosing the electronic panel comprising an active area, corresponding to a part of the area [SA1/SA2/SA3/SA4], through which the image is configured to be displayed and a peripheral area corresponding to the remaining part of the area [SA1/SA2/SA3/SA4] and defined adjacent to the active area, and the pressure sensing unit [[in view of Kim]] overlapping with the peripheral area.)

As per claim 17, the above modified Jeong further discloses the electronic apparatus including a small product, such as a cellular phone (see Jeong at least ¶ [0005]; Kim at least Fig. 4.) Kim further teaches the electronic apparatus, such as a cellular/ mobile phone (see at least Figs. 2, 4A; ¶ [0043],) further comprising a camera module (291), as the claimed electronic module, accommodated in the housing unit and configured for photographing an external subject, to provide camera function(s) to a user (see at least ¶ [0081].) Therefore, it would have been obvious to a person of ordinary skill in the art at the time before the effective filing date of invention of the pending application to include the electronic module, such as the camera module, in the above modified Jeong electronic apparatus as this electronic/camera module is known to provide the user with the camera function(s).
	Accordingly, the above modified Jeong in view of Kim discloses all limitations of this claim, but is silent to “the electronic panel is provided with a hole through the electronic panel defined to overlap with the electronic module,” as claimed. Official Notice is taken that both the 

As per claim 18, the above modified Jeong in view of Kim, as discussed in the rejection of claim 1, obviously renders an associated method of driving an electronic apparatus comprising: 
disposing at least one pressure sensor between an outer portion of a display panel and an inner wall of a housing of the electronic apparatus that accommodates the display panel within the housing (see the discussion in the rejection of claim 1;)
applying an external pressure to at least one surface among a front surface of the display panel of the electronic apparatus, a rear surface of the housing opposite to the front surface, and a first side surface, a second side surface, a third side surface, and a fourth side surface of the display panel connected to and bent from the front surface and disposed adjacent the inner wall of the housing (see the discussion in the rejection of claim 1; further see Jeong at least Figs. 7-9, disclosing an electronic apparatus comprising: an outer front surface [[construed as the claimed front surface]] corresponding to the main area MA, an inner surface [[construed as the claimed rear surface]] corresponding to the main area MA, an outer first side surface [[construed as the claimed first side surface]] corresponding to the first area SA1, an inner first side surface [[construed as the claimed second side surface]] corresponding to the first area SA1, an outer second side surface [[construed as the claimed third side surface]] corresponding to the second area SA2, an inner second side surface [[construed as the claimed fourth side surface]] corresponding to the second area SA2, wherein the first to fourth side surfaces are connected to and bent from the front surface; further see Jeong ¶ 77, disclosing: applying an external touch to, e.g., the outer first side surface [[construed as the claimed first side surface]] and sensing the external touch from the inner first side surface [[construed as the claimed second side surface]] opposite to the outer first side surface [[construed as the claimed first side surface]], thereby providing a button function and avoiding external button; Kim at least Fig. 6B; ¶¶ 165, 166, 191, disclosing that performing a tap on a button comprises applying an external touch with an external pressure to, e.g., the outer first side surface [[construed as the claimed first side surface]] and sensing the external pressure from the inner first side surface [[construed as the claimed second side surface]] opposite to the outer first side surface [[construed as the claimed first side surface]];) and 
sensing the external pressure from a surface opposite to the one surface (see the discussion in the rejection of claim 1 and the above discussion; see Jeong ¶ 77, disclosing: applying an external touch to, e.g., the outer first side surface [[construed as the claimed first side surface]] and sensing the external touch from the inner first side surface [[construed as the claimed second side surface]] opposite to the outer first side surface [[construed as the claimed first side surface]], thereby providing a button function and avoiding external button; Kim at least Figs. 4A, 5B, 6B; ¶¶ 165, 166, 191, disclosing that performing a tap on a button comprises applying an external touch with an external pressure to, e.g., the outer first side surface [[construed as the claimed first side surface]] and sensing the external pressure from the inner first side surface [[construed as the claimed second side surface]] opposite to the outer first side surface [[construed as the claimed first side surface]].)

As per claim 19, the above modified Jeong obviously renders Jeong discloses the method further comprising sensing the external pressure from the at least one surface (see the discussion in the rejection of claim 18; or see Jeong at least Figs. 7-9; ¶ 77; Kim at least Fig. 6B; ¶¶ 165, 166, 191.)

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Kim, and further in view of Papakostas et al. (US 2006/0147700 A1; hereinafter Papakostas.)
	As per claims 5 and 7, the above modified Jeong, as discussed in the rejection of claim 1, discloses the pressure sensing unit, but is silent to the pressure sensing unit comprising: a first pattern; a second pattern; and a first panel that comprises a resin making contact with the first pattern and the second pattern and a plurality of conductive nano-particles distributed in the 
	However, in the same field or pressure sensing device art, Papakostas discloses a pressure sensing device (see at least Fig. 3) comprises:
a first pattern having a conductivity (see at least Fig. 3, disclosing the piezoelectric pressure sensing device comprising a first pattern [one of the electrode patterns [25, 26], e.g., 26;) 
a second pattern having the conductivity and spaced apart from the first pattern (see at least Fig. 3, disclosing a second pattern as another of the electrode patterns [25, 26], e.g., 25, having the conductivity and spaced apart from the first pattern;) and
a first panel that comprising a resin making contact with the first pattern and the second pattern and a plurality of conductive nano-particles distributed in the resin, wherein the pressure sensing unit is configured to sense a variation in resistance of the first panel (see Papakostas at least Fig. 3; ¶¶ [0026]-[0028]; ¶ [0049]:1-5, disclosing a first panel 10 that comprising a resin making contact with the first pattern 26 and the second pattern 25 and a plurality of conductive nano-particles 12 distributed in the resin, wherein the pressure sensing unit is configured to sense a variation in resistance of the first panel.)
Papakostas further discloses such pressure sensing device providing a high temperature stable pressure sensing with an improved hysterisis and drift performance at certain high temperature conditions (see at least ¶ [0028]: last 6 lines.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to replace the pressure sensing unit(s) of the above modified Jeong with the high temperature stable pressure sensing device(s) taught by the Papakostas reference, to improve the above modified electronic apparatus of the Jeong reference for the predictable result of at least having high temperature stable pressure sensing device(s) with an improved hysterisis and drift performance at certain high temperature conditions.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Kim, and further in view of Hirakata et al. (US 2015/0138041 A1; hereinafter Hirakata.)
	As per claim 12, the above modified Jeong obviously renders the electronic apparatus further comprising a capacitive touch sensing unit disposed on the encapsulation layer and see Jeong Figs. 4 and 7 and ¶ [0067] and ¶ [0077], discussing the touch screen panel 300 including a touch sensing unit corresponding to the main area MA and disposed on the encapsulation layer and configured to sense an external input; Kim at least ¶ [0119], disclosing the touch sensor panel 520a being a capacitive touch sensor panel.)
	The above modified Jeong is silent to a particular structure of the capacitive sensing unit and the pressure sensing unit is disposed on a same layer as the first sensing conductive pattern, as claimed.
	However, in the same field of endeavor, Hirakata discloses a related electronic apparatus (see at least Figs. 10A, 20B1 and 20B2; ¶ [0001]) comprising: an electronic panel configured to display an image through the front surface and comprising a surface corresponding to at least one of the side surfaces (see at least Figs. 4, 5, 10A, 20B1 and 20B2; ¶ [0056]; ¶ [0160];) and a capacitive touch sensing unit disposed on the encapsulation layer and configured to sense an external touch (see at least Fig. 10A, disclosing a first sensing insulating layer 597 of a capacitive touch sensing unit comprising at least elements [591-594, 597] disposed on the top element 570b of the encapsulation layer [570, 560],) wherein the capacitive sensing unit comprises: 
	a first sensing insulating layer disposed on the encapsulation layer (see Hirakata at least Fig. 10A, disclosing a first sensing insulating layer 597 disposed on the top element 570b of the encapsulation layer [570, 560];) 
	a second sensing insulating layer disposed on the first sensing insulating layer (see Hirakata at least Fig. 10A, disclosing a second sensing insulating layer 593 disposed on the first sensing insulating layer 597;) 
	a first sensing conductive pattern disposed between the first sensing insulating layer and the second sensing insulating layer (see Hirakata at least Fig. 10A, disclosing a first sensing conductive pattern 594 disposed between the first sensing insulating layer 597 and the second sensing insulating layer 593;) and 
	a second sensing conductive pattern disposed on the second sensing insulating layer (see Hirakata at least Fig. 10A, disclosing a second sensing conductive pattern [591/592] disposed on the second sensing insulating layer 593.)
see at least ¶ [0163], ¶ [0167].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the capacitive touch screen panel in the electronic apparatus of the Jeong reference, in view of the above teaching in the Hirakata reference, to improve the above modified electronic apparatus of the Jeong reference for the predictable result of at least sensing multiple objects and reducing unevenness in luminance of light from the touch panel.
	The above modified Jeong in view of Kim and Hirakata obviously renders the pressure sensing unit disposed on a same layer as the first sensing conductive pattern (see Kim at least ¶ [0114], disclosing the capacitive touch sensor and the pressure sensor disposed on the display panel; and Hirakata at least Fig. 10A, disclosing the first sensing conductive pattern 594 disposed on the layer 597 on the display panel; thereby rendering the pressure sensing unit disposed on the same layer as the first sensing conductive pattern.)

As per claim 13, the above modified Jeong obviously renders at least a portion of the second sensing conductive pattern connected to the first sensing conductive pattern (see Hirakata at least Fig. 10A, disclosing at least a portion of the second sensing conductive pattern 591 connected to the first sensing conductive pattern 594.) 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Kim and Hirakata, as applied to claim 12 above, and further in view of Papakostas.
	As per claim 14, the above modified Jeong, as discussed in the rejection of claim 12, discloses the first sensing insulating layer, but is silent to the first sensing insulating layer comprising a resin and a plurality of conductive nano-particles distributed in the resin, as claimed.
	However, Papakostas discloses the sensing insulating layer comprising a resin and a plurality of conductive nano-particles distributed in the resin to increase an electrical conductivity (see at least ¶¶ [0026]-[0027], disclosing the sensing insulating layer 10 comprising a resin and a plurality of conductive nano-particles distributed in the resin to increase an electrical conductivity.) Thus, it would have been obvious to one of ordinary skill in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626